CUSHING, J.
Epitomized Opinion
Works, a porter on a Pullman car, was injured while leaving the Pennsylvania passenger station in Cincinnati. The evidence disclosed -that when Works came out of the station entrance he saw a street car standing at a crossing about 75 feet away. He attempted to reach the car before it started, and while running across the street was struck by a small truck owned by the defendant company and injured. Plaintiff claimed that the company was negligent .in that its driver was operating the truck at a speed greater than was reasonable and proper at that particular location, and that the driver of the truck swerved it to the left, thus colliding with plaintiff. The evidence showed that people were_accustomed to cross the street at that point, that there were many taxicabs there, and that there was some business property across the street. The jury returned a verdict for the plaintiff in the sum of $350 whereupon defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1.As there was some evidence tending to establish the fact that the accident occurred in a business or closely built up portion of Cincinnati, the court did not err in instructing the jury that if it found that the defendant truck, was going at a speed greater than 15 miles per hour it would be guilty of negligence.
2. Under GC. 12603, going at a speed greatei than 15 miles per hour in the. business and closely built up portions of a municipality is presumptive evidence of a speed which'is greater than is reasonable and proper*
3. As the verdict is supported by some evidence, it cannot be said as a matter of law that it is manifestly against the weight of the evidence.